Per curiam.
The State Bar of Georgia has petitioned this Court, pursuant to State Bar Rule 4-108, for an emergency suspension of Peter J. Quist pending final disposition of disciplinary proceedings.
This Court appointed a special master to conduct a hearing on *899the petition. Given the express language in Bar Rule 4-221 (e) (2),1 the special master correctly held that the quantum of proof required of proceedings conducted under Chapter 2 of Part IV as set forth in Bar Rule 4-221 (e) (2), namely, beyond a reasonable doubt, is inapplicable to this Rule 4-108 proceeding conducted under Chapter 1 of Part IV of the State Bar Rules.
Decided July 1, 1996.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Beltran & Bills, Frank J. Beltran, David S. Bills, for Quist.
In the report filed with this Court following the hearing, the special master has recommended that the State Bar’s petition be granted. This Court accepts the recommendation of the special master. Accordingly, Quist is hereby suspended from the practice of law until the completion of any and all disciplinary proceedings which may arise from the conduct described in the State Bar’s petition and he is dirfected to comply with the provisions of State Bar Rule 4-219 (c). It is the policy of this Court that disciplinary proceedings should be expedited in all instances when a petition for emergency suspension is granted, and the State Bar is hereby ordered to expedite its disciplinary proceedings against Quist.

Suspended.


All the Justices concur.


 Bar Rule 4-221 (e) (2) provides that
[i]n all proceedings under this Chapter occurring after a finding of probable cause as described in Rule 4-204.4, the procedures and rules of evidence applicable in civil cases under the laws of Georgia shall apply, except that the quantum of proof required of the State Bar shall be beyond a reasonable doubt.
(Emphasis supplied).